Citation Nr: 1329666	
Decision Date: 09/16/13    Archive Date: 09/24/13	

DOCKET NO.  06-34 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for bilateral above-the-knee amputations, claimed as due to treatment by the Department of Veterans Affairs (VA) medical personnel.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This case was previously before the Board in December 2009, June 2011, and February 2013, on which occasions it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.  


REMAND

At the time of the aforementioned remand in February 2013, it was requested that the AMC/RO request of the Veterans Health Administration any quality-assurance records relevant to the Veteran's claim.  Further requested was that a determination be made as to whether any appropriate records existed, and, if not, that the lack of such records be affirmatively noted.  Were it to be determined that no such records were ever created, it was requested that the appropriate authority at the Veterans Health Administration specifically so state.  Finally, were such records to be located, the appropriate authority was to enter a determination as to whether they were in some way privileged, or could be released for use in adjudication.

In response to the above request, the AMC, in March 2013, requested of the VA Medical Center (VAMC) in Providence, Rhode Island that they provide the aforementioned quality-assurance records.  However, in a Deferred Rating Decision of June 2013, it was noted that evidence received from the Providence (Rhode Island) VA Medical Center consisted only of medical records which were already a part of the Veteran's claims folder.  Further noted was that it was not clear whether the requested quality assurance records existed.  Under the circumstances, it was determined that the Providence (Rhode Island) VA Medical Center was to be once again contacted, with a request that they provide the quality-assurance records in question.  Should such records be found not to exist, the medical center was to provide a negative response for entry into the Veteran's record.  Present on the aforementioned Deferred Rating Decision is a handwritten note to the effect that the Providence (Rhode Island) VA Medical Center had sent all records, and that it would be "futile" to request any more records.  However, the Veteran's claims folder contains no "official correspondence" from the Providence (Rhode Island) VA Medical Center to the effect that no quality-assurance records are available.  Such "official notice" is necessary prior to a final adjudication of the Veteran's claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  

Accordingly, in light of the aforementioned, the case is once again REMANDED to the AMC/RO for the following action:

1.  The AMC/RO should contact the VA Medical Center located in Providence, Rhode Island, as well as any other appropriate authority at the Veterans Health Administration, with a request that they provide any and all quality-assurance records relevant to the Veteran's claim for benefits.  In so doing, a determination must be made as to whether any appropriate records exist.  If not, the lack of such records must be affirmatively noted by personnel at the VAMC.  Should it be determined that no such records were ever created, that also should be noted in the aforementioned response.  If such records are found, the Providence (Rhode Island) VA Medical Center (or other appropriate authority) should enter a determination as to whether or not such records are in some way privileged, or whether they might be released for use in adjudication.  In any case, the Providence (Rhode Island) VA Medical Center, or other appropriate authority, should provide a response in writing on stock containing the organization's official letterhead for inclusion in the Veteran's claims folder.

2.  The AMC/RO should then review the response to the aforementioned indented paragraph to ensure that it is in complete compliance with the directives of this REMAND.  If the response is deficient in any manner, the AMC/RO must implement corrective procedures.  

3.  The AMC/RO should then readjudicate the Veteran's claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for bilateral above-the-knee amputations.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in July 2013.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



